Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  July 9, 2021                                                                    Bridget M. McCormack,
                                                                                              Chief Justice

  162949 (12)(13)(15)                                                                     Brian K. Zahra
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
                                                                                     Megan K. Cavanagh
  UNLOCK MICHIGAN, GEORGE                                                            Elizabeth M. Welch,
  FISHER, and NANCY HYDE-DAVIS,                                                                    Justices
              Plaintiffs,
  v                                                       SC: 162949
  BOARD OF STATE CANVASSERS,
  SECRETARY OF STATE, and DIRECTOR
  OF THE BUREAU OF ELECTIONS,
            Defendants,
  and
  KEEP MICHIGAN SAFE,
            Intervening Defendant.

  _____________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The request for immediate consideration is GRANTED, and the motion to
  strike is DENIED. The motion for rehearing, which is treated as a motion for
  reconsideration of this Court’s June 11, 2021 order, is considered, and it is GRANTED in
  part and DENIED in part. MCR 7.311(G). Accordingly, we VACATE our order dated
  June 11, 2021.

          On reconsideration, the motion to intervene is GRANTED. The complaint for
  mandamus is considered, and mandamus is GRANTED. We direct the Board of State
  Canvassers (the Board) to certify the Unlock Michigan petition as sufficient. The
  Board’s duty with respect to petitions is “limited to determining the sufficiency of a
  petition’s form and content and whether there are sufficient signatures to warrant
  certification.” Stand Up for Democracy v Secretary of State, 492 Mich 588, 618 (2012).
  In reviewing the petition signatures, the Board “shall canvass the petitions to ascertain if
  the petitions have been signed by the requisite number of qualified and registered
  electors.” MCL 168.476(1). In the present case, the Board approved the form and
  content of the petition in July 2020. The Bureau of Elections analyzed the signatures
  using a random sampling method and estimated that Unlock Michigan submitted at least
                                                                                                              2

460,000 valid signatures when it only needed about 340,000. The Board rejected, by
deadlocked vote, a motion to investigate the collection of signatures. Therefore, the
Board has a clear legal duty to certify the petition. MCL 168.477(1).




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 9, 2021
       a0709
                                                                            Clerk